DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
Status of Claims
This action is responsive to Applicant’s claims filed 11/16/2022. 
Claims 1-28 and 30-31 are pending and have been examined. 
Claims 1, 6, 14-16, and 19 have been amended. 
Claim 29 has been canceled. 
Response to Arguments
 Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejections have been fully considered, and they are persuasive. The 35 U.S.C. 112(b) rejections have been withdrawn. 
 Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 10, 12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (U.S. PG Pub. No. 20200394746; hereinafter "Krishna") in view of Boccuccia et al. (U.S. PG Pub. No. 20200074396; hereinafter "Boccuccia") further in view of Song et al. (U.S. PG Pub. No. 20190243002; hereinafter "Song") and further in view of Skaaksrud (U.S. Patent No. 10,726,383; hereinafter "Skaaksrud") and further in view of Schmidt et al. (U.S. PG Pub. No. 20210012125; hereinafter "Schmidt").
As per claim 1, Krishna teaches:
A method comprising:
Krishna teaches a system and method for transporting baggage and/or passengers using autonomous vehicles. (Krishna: abstract, paragraph [0016-18], Fig. 1)
receiving, using a computer system of a transportation service provider, a request for an autonomous vehicle (AV), the request including a pick-up location, a drop-off location, a pick-up date, a pick-up time window and a description of an object to be transported by the AV from the pick-up location to the drop-off location;
Krishna teaches that the computer system 110 may receive from a user, a transportation request for an autonomous vehicle, wherein the request may comprise a pickup location, drop-off location, pickup time window, and a description of the object to be transported by the AV in the form of an image taken using the user device of the vehicle as well as information submitted describing the baggage. (Krishna: paragraphs [0016-19], Fig. 1) In teaching that the passenger and vehicle meet within the time window, Krishna teaches that the request includes a date. (Krishna: paragraph [0016-19, 33])
identifying, using the computer system and based on the object description, an AV having a storage space to transport the object to the drop-off location;
Krishna teaches that, based on the received transportation request which indicates the description of the object, the system may check capacity data of the fleet of vehicles and may identify a vehicle which has sufficient storage capacity for the baggage. (Krishna: paragraphs [0016-18, 42-43], Figs. 1, 9)
receiving, using the computer system, object data from the AV at the pick-up location on the pick-up date and within the pick-up time window;
 Krishna teaches that, upon arrival at the location (at the specified time and place), the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48])
With respect to the following limitation:
determining, using the computer system, whether the object data matches the object description;
 Krishna teaches that, upon arrival at the location, the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48])
To the extent that Krishna does not explicitly teach that the comparing and determining as to whether the received object data matches the detected object data is performed at the server, Boccuccia teaches this element. Boccuccia teaches that a vehicle may receive object data (as scanned by sensor on a vehicle) from an object and may send this information to a central computing system which performs a check as to whether it is the proper object information for the package being dropped off at the vehicle before sending an instruction to the vehicle as to whether the vehicle should be unlocked or not based on the comparing. (Boccuccia: paragraphs [0037-41, 49], Figs. 5, 6) Boccuccia teaches combining the above elements with the teachings of Krishna for the benefit of facilitating secure and timely parcel delivery to an unattended, dynamically determined location, such as a customer's vehicle. (Boccuccia: paragraphs [0020]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Boccuccia with the teachings of Krishna to achieve the aforementioned benefits.
Krishna in view of Boccuccia further teaches:
 in accordance with the object data matching the object description and indicating that the object is stored in the storage space, causing the AV to drive to the drop-off location;
 Krishna teaches that, upon arrival at the location, the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48]) Krishna further teaches that a compartment may be unlocked and the baggage may be secured in the vehicle is there is a match. (Krishna: paragraphs [0035, 47, 49], Fig. 6, 9) Krishna further teaches that if a match is found, the autonomous vehicle may be caused to begin the trip. (Krishna: Fig. 6) Boccuccia also teaches this element by teaching that a vehicle may receive object data (as scanned by sensor on a vehicle) from an object and may send this information to a central computing system which performs a check as to whether it is the proper object information for the package being dropped off at the vehicle before sending an instruction to the vehicle as to whether the vehicle should be unlocked or not based on the comparing. (Boccuccia: paragraphs [0037-41, 49], Figs. 5, 6) The motivation to combine Boccuccia persists.
Krishna in view of Boccuccia does not appear to explicitly teach:
 determining, using the computer system, that the AV has stopped at an unscheduled drop-off location;
 Song, however, teaches that a vehicle controller 10 may detect that a vehicle has navigated to an incorrect destination. (Song: paragraph [0062], Fig. 1) As outlined above, Krishna teaches that the destinations of a vehicle may comprise drop-off points. In teaching the detection that an automated vehicle has stopped at an incorrect destination in attempting to get from an origin to a destination using its GPS, Song teaches the modification of Krishna such that a detection is made that the vehicle has gone to the incorrect destination to drop-off the package (an unscheduled drop-off location). Thus, since the initial destination in Krishna is the drop-off location, and Song teaches that a detection may be made that a vehicle intending to go to one destination, as instead gone to another, Krishna in view of Song teaches the detection that the vehicle has stopped an unscheduled drop-off location. It can be seen that each element is taught by either Krishna or by Song. Detection of the vehicle navigating to an unscheduled drop-off location does not affect the normal functioning of the elements of the claim which are taught by Krishna. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Song with the teachings of Krishna since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Krishna in view of Boccuccia further in view of Song does not appear to explicitly teach:
 responsive to determining that the AV has stopped at an unscheduled drop-of location, determining, using the computer system, whether the object has been removed from the storage space or container;
 Skaaksrud, however, teaches that a mobile node (taught by Krishan to comprise an AV) may determine whether the node has performed a delivery at an incorrect delivery location (taught by Song to comprise an incorrect and unscheduled destination) by detecting that the item is stationary and has been left at the location while the node is moving away from the location (the vehicle as stopped at an incorrect location), and based on the detected misdelivery at the incorrect location, a notification may be output which directs the courier to correct the mistake. (Skaaksrud: col. 109 lines 10-52, 60-67, col. 110 lines 1-22, Fig. 39) Skaaksrud teaches combining the above elements with the teachings of Krishna in view of Boccuccia further in view of Song for the benefit of improving and enhancing the delivery process. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Skaaksrud with the teachings of Krishna in view of Boccuccia further in view of Song to achieve the aforementioned benefits. Skaaksrud, however, does not appear to teach the detection of this misdelivery based on removal of the item from the storage space.
Schmidt, however, teaches that a vehicle may determine whether an item was removed from a storage space of a vehicle when it was not supposed to be, or whether an item was not removed when it was supposed to be, whether an item was not placed into a compartment when it was supposed to be, or whether an item was placed into a compartment when it was not supposed to be, and one or more actions may be triggered based on this detection result. (Schmidt: paragraphs [0026-30, 49-53, 71-77], Fig. 4) Schmidt teaches combining the above elements with the teachings of Krishna in view of Boccuccia further in view of Song further in view of Skaaksrud for the benefit of facilitating changes to autonomous vehicle configuration to ensure proper object delivery and object pickup, address use of vehicle storage compartments for nefarious purposes, and assist in recovering objects inadvertently and/or improperly left in vehicle storage compartments. (Schmidt: paragraph [0031]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmidt with the teachings of Krishna in view of Boccuccia further in view of Song further in view of Skaaksrud to achieve the aforementioned benefits.
Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further teaches:
 in accordance with the AV stopping at the unscheduled drop-off location and the object being removed from the storage space or container causing, using the computer system, the AV to perform a first action.
 Skaaksrud, as outlined above, teaches that a mobile node (taught by Krishan to comprise an AV) may determine whether the node has performed a delivery at an incorrect delivery location (taught by Song to comprise an incorrect and unscheduled destination) by detecting that the item is stationary and has been left at the location while the node is moving away from the location (the vehicle as stopped at an incorrect location), and based on the detected misdelivery at the incorrect location, a notification may be output which directs the courier to correct the mistake. (Skaaksrud: col. 109 lines 10-52, 60-67, col. 110 lines 1-22, Fig. 39) The motivation to combine Skaaksrud persists. Schmidt, as outlined above, teaches that a vehicle may determine whether an item was removed from a storage space of a vehicle when it was not supposed to be, or whether an item was not removed when it was supposed to be, whether an item was not placed into a compartment when it was supposed to be, or whether an item was placed into a compartment when it was not supposed to be, and one or more actions may be triggered based on this detection result. (Schmidt: paragraphs [0026-30, 49-53, 71-77], Fig. 4) The motivation to combine Schmidt persists.
As per claim 2, Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein identifying the AV to transport the object to the drop-off location, further comprises: determining, based on the object description, the physical characteristics of the object;
Krishna teaches that the computer system 110 may receive from a user, a transportation request for an autonomous vehicle, wherein the request may comprise a pickup location, drop-off location, pickup time window, and a description of the object to be transported by the AV in the form of an image taken using the user device of the vehicle as well as information submitted describing the baggage. (Krishna: paragraphs [0016-19], Fig. 1) Krishna teaches that, based on the received transportation request which indicates the description of the object, the system may check capacity data of the fleet of vehicles and may identify a vehicle which has sufficient storage capacity for the baggage. (Krishna: paragraphs [0016-18, 42-43], Figs. 1, 9)
and identifying, based on the physical characteristics, an AV having the storage space to transport the object to the drop-off location.
 Krishna teaches that the computer system 110 may receive from a user, a transportation request for an autonomous vehicle, wherein the request may comprise a pickup location, drop-off location, pickup time window, and a description of the object to be transported by the AV in the form of an image taken using the user device of the vehicle as well as information submitted describing the baggage. (Krishna: paragraphs [0016-19], Fig. 1) Krishna teaches that, based on the received transportation request which indicates the description of the object, the system may check capacity data of the fleet of vehicles and may identify a vehicle which has sufficient storage capacity for the baggage. (Krishna: paragraphs [0016-18, 42-43], Figs. 1, 9)
As per claim 3, Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt teaches all of the limitations of claim 1, as outlined above, and further teaches:
further comprising: receiving, using the computer system, one or more images of the object;
Krishna teaches that the computer system 110 may receive from a user, a transportation request for an autonomous vehicle, wherein the request may comprise a pickup location, drop-off location, pickup time window, and a description of the object to be transported by the AV in the form of an image taken using the user device of the vehicle as well as information submitted describing the baggage. (Krishna: paragraphs [0016-19], Fig. 1) Krishna teaches that, based on the received transportation request which indicates the description of the object, the system may check capacity data of the fleet of vehicles and may identify a vehicle which has sufficient storage capacity for the baggage. (Krishna: paragraphs [0016-18, 42-43], Figs. 1, 9)
determining, based on the one or more images, the physical characteristics of the object;
Krishna teaches that the computer system 110 may receive from a user, a transportation request for an autonomous vehicle, wherein the request may comprise a pickup location, drop-off location, pickup time window, and a description of the object to be transported by the AV in the form of an image taken using the user device of the vehicle as well as information submitted describing the baggage. (Krishna: paragraphs [0016-19], Fig. 1) Krishna teaches that, based on the received transportation request which indicates the description of the object, the system may check capacity data of the fleet of vehicles and may identify a vehicle which has sufficient storage capacity for the baggage. (Krishna: paragraphs [0016-18, 42-43], Figs. 1, 9)
and identifying, based on the physical characteristics of the object, an AV having the storage space to transport the object to the drop-off location.
 Krishna teaches that the computer system 110 may receive from a user, a transportation request for an autonomous vehicle, wherein the request may comprise a pickup location, drop-off location, pickup time window, and a description of the object to be transported by the AV in the form of an image taken using the user device of the vehicle as well as information submitted describing the baggage. (Krishna: paragraphs [0016-19], Fig. 1) Krishna teaches that, based on the received transportation request which indicates the description of the object, the system may check capacity data of the fleet of vehicles and may identify a vehicle which has sufficient storage capacity for the baggage. (Krishna: paragraphs [0016-18, 42-43], Figs. 1, 9)
As per claim 5, Krishna in view of Boccuccia further in view of Song further in view of Schmidt teaches all of the limitations of claim 1, as outlined above, and further teaches:
 further comprising: determining, using the computer system, whether the object is unsafe or illegal to transport based on the object data;
 Schmidt, as outlined above,, teaches that a camera inside an autonomous vehicle may capture imagery of an item placed within a storage compartment of a vehicle, send this information to a server, wherein the server detects whether the item comprises an illegal or unsafe item, and, in response to the detection that the item is illegal or unsafe, the vehicle may be directed to drive to a safe place away from humans, and in response to the item being detected to be safe and legal, performing one or more other actions. (Schmidt: abstract, paragraphs [0030, 46-56], Fig. 3A) The motivation to combine Schmidt persists.
 and in accordance with the object unsafe or illegal to transport, causing the AV to perform a second action.
 Schmidt, as outlined above, teaches that a camera inside an autonomous vehicle may capture imagery of an item placed within a storage compartment of a vehicle, send this information to a server, wherein the server detects whether the item comprises an illegal or unsafe item, and, in response to the detection that the item is illegal or unsafe, the vehicle may be directed to drive to a safe place away from humans, and in response to the item being detected to be safe and legal, performing one or more other actions. (Schmidt: abstract, paragraphs [0030, 46-56], Fig. 3A) The motivation to combine Schmidt persists.
As per claim 6, Krishna in view of Boccuccia further in view of Song further in view of Schmidt teaches all of the limitations of claim 5, as outlined above, and further teaches:
 wherein the first action is reporting the unscheduled stop to the computer system or other device.
 Skaaksrud, as outlined above, teaches that a mobile node (taught by Krishan to comprise an AV) may determine whether the node has performed a delivery at an incorrect delivery location (taught by Song to comprise an incorrect and unscheduled destination) by detecting that the item is stationary and has been left at the location while the node is moving away from the location (the vehicle as stopped at an incorrect location), and based on the detected misdelivery at the incorrect location, a notification may be output which directs the courier to correct the mistake. (Skaaksrud: col. 109 lines 10-52, 60-67, col. 110 lines 1-22, Fig. 39) The motivation to combine Skaaksrud persists. Song further teaches that the controller of the vehicle may alert the operator of the vehicle by sending a an output to an I/O interface (another device). (Song: paragraphs [0027, 62-63], Fig. 2) The motivation to combine Song persists.
As per claim 10, Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the storage space is one or more individually lockable storage containers.
 Krishna further teaches that the baggage compartments may comprise one or more individually lockable storage containers. (Krishna: paragraphs [0028-29, 39, 49, 57], Fig. 4, 10)
As per claim 12, Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the object data includes a weight of the object and the computer system automatically charges a customer account a fee based on the weight of the object.
 Krishna further teaches that the object information may comprise a weight of the object and the system may charge a fee for the trip based on the weight of the object at pickup being different from that entered with the request. (Krishna: paragraphs [0017, 35])
As per claim 14, Krishna teaches:
A system comprising:
Krishna teaches a system and method for transporting baggage and/or passengers using autonomous vehicles. (Krishna: abstract, paragraph [0016-18], Fig. 1)
a communications interface;
Krishna teaches that the system may be implemented via a network of computing devices each of which interacts with the others via communication over the one or more networks and therefore teaches a communications interface. (Krishna: paragraphs [0016, 60-65], Fig. 1)
one or more computers;
Krishna teaches that the system may be implemented via a network of computing devices. (Krishna: paragraphs [0016, 60-65], Fig. 1)
memory storing instructions that when executed by one or more computers, cause the one or more computers to perform operations comprising: 
Krishna teaches that the system may be implemented via one or more computing devices which may comprise a processor which performs the functions of the system by executing code stored in a memory which may comprise a non-transitory computer readable storage medium. (Krishna: paragraphs [0016, 60-65], Fig. 1)
receiving a request for an autonomous vehicle (AV), the request including a pick- up location, a drop-off location, a pick-up date, a pick-up time window and a description of an object to be transported by the AV from the pick-up location to the drop-off location;
Krishna teaches that the computer system 110 may receive from a user, a transportation request for an autonomous vehicle, wherein the request may comprise a pickup location, drop-off location, pickup time window, and a description of the object to be transported by the AV in the form of an image taken using the user device of the vehicle as well as information submitted describing the baggage. (Krishna: paragraphs [0016-19], Fig. 1) In teaching that the passenger and vehicle meet within the time window, Krishna teaches that the request includes a date. (Krishna: paragraph [0016-19, 33])
identifying, based on the object description, an AV having a storage space to transport the object to the drop-off location;
Krishna teaches that, based on the received transportation request which indicates the description of the object, the system may check capacity data of the fleet of vehicles and may identify a vehicle which has sufficient storage capacity for the baggage. (Krishna: paragraphs [0016-18, 42-43], Figs. 1, 9)
receiving object data from the AV at the pick-up location on the pick-up date and within the pick-up time window;
 Krishna teaches that, upon arrival at the location (at the specified time and place), the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48])
With respect to the following limitation:
determining whether the object data matches the object description;
 Krishna teaches that, upon arrival at the location, the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48])
To the extent that Krishna does not explicitly teach that the comparing and determining as to whether the received object data matches the detected object data is performed at the server, Boccuccia teaches this element. Boccuccia teaches that a vehicle may receive object data (as scanned by sensor on a vehicle) from an object and may send this information to a central computing system which performs a check as to whether it is the proper object information for the package being dropped off at the vehicle before sending an instruction to the vehicle as to whether the vehicle should be unlocked or not based on the comparing. (Boccuccia: paragraphs [0037-41, 49], Figs. 5, 6) Boccuccia teaches combining the above elements with the teachings of Krishna for the benefit of facilitating secure and timely parcel delivery to an unattended, dynamically determined location, such as a customer's vehicle. (Boccuccia: paragraphs [0020]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Boccuccia with the teachings of Krishna to achieve the aforementioned benefits.
Krishna in view of Boccuccia further teaches:
 in accordance with the object data matching the object description and indicating that the object is stored in the storage space, causing the AV to drive to the drop-off location;
 Krishna teaches that, upon arrival at the location, the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48]) Krishna further teaches that a compartment may be unlocked and the baggage may be secured in the vehicle is there is a match. (Krishna: paragraphs [0035, 47, 49], Fig. 6, 9) Krishna further teaches that if a match is found, the autonomous vehicle may be caused to begin the trip. (Krishna: Fig. 6) Boccuccia also teaches this element by teaching that a vehicle may receive object data (as scanned by sensor on a vehicle) from an object and may send this information to a central computing system which performs a check as to whether it is the proper object information for the package being dropped off at the vehicle before sending an instruction to the vehicle as to whether the vehicle should be unlocked or not based on the comparing. (Boccuccia: paragraphs [0037-41, 49], Figs. 5, 6) The motivation to combine Boccuccia persists.
Krishna in view of Boccuccia does not appear to explicitly teach:
 determining that the AV has stopped at an unscheduled drop-off location;
 Song, however, teaches that a vehicle controller 10 may detect that a vehicle has navigated to an incorrect destination. (Song: paragraph [0062], Fig. 1) As outlined above, Krishna teaches that the destinations of a vehicle may comprise drop-off points. In teaching the detection that an automated vehicle has stopped at an incorrect destination in attempting to get from an origin to a destination using its GPS, Song teaches the modification of Krishna such that a detection is made that the vehicle has gone to the incorrect destination to drop-off the package (an unscheduled drop-off location). Thus, since the initial destination in Krishna is the drop-off location, and Song teaches that a detection may be made that a vehicle intending to go to one destination, as instead gone to another, Krishna in view of Song teaches the detection that the vehicle has stopped an unscheduled drop-off location. It can be seen that each element is taught by either Krishna or by Song. Detection of the vehicle navigating to an unscheduled drop-off location does not affect the normal functioning of the elements of the claim which are taught by Krishna. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Song with the teachings of Krishna since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Krishna in view of Boccuccia further in view of Song does not appear to explicitly teach:
 responsive to determining that the AV has stopped at an unscheduled drop-off location, determining whether the object has been removed from the storage space or container;
 Skaaksrud, however, teaches that a mobile node (taught by Krishan to comprise an AV) may determine whether the node has performed a delivery at an incorrect delivery location (taught by Song to comprise an incorrect and unscheduled destination) by detecting that the item is stationary and has been left at the location while the node is moving away from the location (the vehicle as stopped at an incorrect location), and based on the detected misdelivery at the incorrect location, a notification may be output which directs the courier to correct the mistake. (Skaaksrud: col. 109 lines 10-52, 60-67, col. 110 lines 1-22, Fig. 39) Skaaksrud teaches combining the above elements with the teachings of Krishna in view of Boccuccia further in view of Song for the benefit of improving and enhancing the delivery process. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Skaaksrud with the teachings of Krishna in view of Boccuccia further in view of Song to achieve the aforementioned benefits. Skaaksrud, however, does not appear to teach the detection of this misdelivery based on removal of the item from the storage space.
Schmidt, however, teaches that a vehicle may determine whether an item was removed from a storage space of a vehicle when it was not supposed to be, or whether an item was not removed when it was supposed to be, whether an item was not placed into a compartment when it was supposed to be, or whether an item was placed into a compartment when it was not supposed to be, and one or more actions may be triggered based on this detection result. (Schmidt: paragraphs [0026-30, 49-53, 71-77], Fig. 4) Schmidt teaches combining the above elements with the teachings of Krishna in view of Boccuccia further in view of Song further in view of Skaaksrud for the benefit of facilitating changes to autonomous vehicle configuration to ensure proper object delivery and object pickup, address use of vehicle storage compartments for nefarious purposes, and assist in recovering objects inadvertently and/or improperly left in vehicle storage compartments. (Schmidt: paragraph [0031]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmidt with the teachings of Krishna in view of Boccuccia further in view of Song further in view of Skaaksrud to achieve the aforementioned benefits.
Krishna in view of Boccuccia further in view of Song further in view of Schmidt further teaches:
 in accordance with the AV stopping at the unscheduled drop-off location and the object being removed from the storage space or container causing the AV to perform a first action.
 Skaaksrud, as outlined above, teaches that a mobile node (taught by Krishan to comprise an AV) may determine whether the node has performed a delivery at an incorrect delivery location (taught by Song to comprise an incorrect and unscheduled destination) by detecting that the item is stationary and has been left at the location while the node is moving away from the location (the vehicle as stopped at an incorrect location), and based on the detected misdelivery at the incorrect location, a notification may be output which directs the courier to correct the mistake. (Skaaksrud: col. 109 lines 10-52, 60-67, col. 110 lines 1-22, Fig. 39) The motivation to combine Skaaksrud persists. Schmidt, as outlined above, teaches that a vehicle may determine whether an item was removed from a storage space of a vehicle when it was not supposed to be, or whether an item was not removed when it was supposed to be, whether an item was not placed into a compartment when it was supposed to be, or whether an item was placed into a compartment when it was not supposed to be, and one or more actions may be triggered based on this detection result. (Schmidt: paragraphs [0026-30, 49-53, 71-77], Fig. 4) The motivation to combine Schmidt persists.
As per claim 15, Krishna teaches:
A non-transitory, computer-readable storage medium having instructions stored thereon, that when executed by one or more processors, cause the one or more processors to perform operations comprising:
Krishna teaches a system and method for transporting baggage and/or passengers using autonomous vehicles. (Krishna: abstract, paragraph [0016-18], Fig. 1) Krishna teaches that the system may be implemented via one or more computing devices which may comprise a processor which performs the functions of the system by executing code stored in a memory which may comprise a non-transitory computer readable storage medium. (Krishna: paragraphs [0016, 60-65], Fig. 1)
receiving a request for an autonomous vehicle (AV), the request including a pick-up location, a drop-off location, a pick-up date, a pick-up time window and a description of an object to be transported by the AV from the pick-up location to the drop-off location;
Krishna teaches that the computer system 110 may receive from a user, a transportation request for an autonomous vehicle, wherein the request may comprise a pickup location, drop-off location, pickup time window, and a description of the object to be transported by the AV in the form of an image taken using the user device of the vehicle as well as information submitted describing the baggage. (Krishna: paragraphs [0016-19], Fig. 1) In teaching that the passenger and vehicle meet within the time window, Krishna teaches that the request includes a date. (Krishna: paragraph [0016-19, 33])
identifying, based on the object description, an AV having a storage space to transport the object to the drop-off location;
Krishna teaches that, based on the received transportation request which indicates the description of the object, the system may check capacity data of the fleet of vehicles and may identify a vehicle which has sufficient storage capacity for the baggage. (Krishna: paragraphs [0016-18, 42-43], Figs. 1, 9)
receiving object data from the AV at the pick-up location on the pick-up date and within the pick-up time window;
 Krishna teaches that, upon arrival at the location (at the specified time and place), the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48])
With respect to the following limitation:
 determining whether the object data matches the object description and indicates that the object is stored in the storage space;
Krishna teaches that, upon arrival at the location, the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48]) 
To the extent that Krishna does not explicitly teach that the comparing and determining as to whether the received object data matches the detected object data is performed at the server, Boccuccia teaches this element. Boccuccia teaches that a vehicle may receive object data (as scanned by sensor on a vehicle) from an object and may send this information to a central computing system which performs a check as to whether it is the proper object information for the package being dropped off at the vehicle before sending an instruction to the vehicle as to whether the vehicle should be unlocked or not based on the comparing. (Boccuccia: paragraphs [0037-41, 49], Figs. 5, 6) Boccuccia teaches combining the above elements with the teachings of Krishna for the benefit of facilitating secure and timely parcel delivery to an unattended, dynamically determined location, such as a customer's vehicle. (Boccuccia: paragraphs [0020]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Boccuccia with the teachings of Krishna to achieve the aforementioned benefits.  
Krishna in view of Boccuccia further teaches:
 in accordance with the object data matching the object description and indicating that the object is stored in the storage space, causing the AV to drive to the drop-off location;
 Krishna teaches that, upon arrival at the location, the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48]) Krishna further teaches that a compartment may be unlocked and the baggage may be secured in the vehicle is there is a match. (Krishna: paragraphs [0035, 47, 49], Fig. 6, 9) Krishna further teaches that if a match is found, the autonomous vehicle may be caused to begin the trip. (Krishna: Fig. 6) Boccuccia also teaches this element by teaching that a vehicle may receive object data (as scanned by sensor on a vehicle) from an object and may send this information to a central computing system which performs a check as to whether it is the proper object information for the package being dropped off at the vehicle before sending an instruction to the vehicle as to whether the vehicle should be unlocked or not based on the comparing. (Boccuccia: paragraphs [0037-41, 49], Figs. 5, 6) The motivation to combine Boccuccia persists.
Krishna in view of Boccuccia does not appear to explicitly teach:
 determining that the AV has stopped at an unscheduled drop-off location; 
 Song, however, teaches that a vehicle controller 10 may detect that a vehicle has navigated to an incorrect destination. (Song: paragraph [0062], Fig. 1) As outlined above, Krishna teaches that the destinations of a vehicle may comprise drop-off points. In teaching the detection that an automated vehicle has stopped at an incorrect destination in attempting to get from an origin to a destination using its GPS, Song teaches the modification of Krishna such that a detection is made that the vehicle has gone to the incorrect destination to drop-off the package (an unscheduled drop-off location). Thus, since the initial destination in Krishna is the drop-off location, and Song teaches that a detection may be made that a vehicle intending to go to one destination, as instead gone to another, Krishna in view of Song teaches the detection that the vehicle has stopped an unscheduled drop-off location. It can be seen that each element is taught by either Krishna or by Song. Detection of the vehicle navigating to an unscheduled drop-off location does not affect the normal functioning of the elements of the claim which are taught by Krishna. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Song with the teachings of Krishna since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Krishna in view of Boccuccia further in view of Song does not appear to explicitly teach:
 and responsive to determining that the AV has stopped at an unscheduled drop-off location, determining whether the object has been removed from the storage space or container;
 Skaaksrud, however, teaches that a mobile node (taught by Krishan to comprise an AV) may determine whether the node has performed a delivery at an incorrect delivery location (taught by Song to comprise an incorrect and unscheduled destination) by detecting that the item is stationary and has been left at the location while the node is moving away from the location (the vehicle as stopped at an incorrect location), and based on the detected misdelivery at the incorrect location, a notification may be output which directs the courier to correct the mistake. (Skaaksrud: col. 109 lines 10-52, 60-67, col. 110 lines 1-22, Fig. 39) Skaaksrud teaches combining the above elements with the teachings of Krishna in view of Boccuccia further in view of Song for the benefit of improving and enhancing the delivery process. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Skaaksrud with the teachings of Krishna in view of Boccuccia further in view of Song to achieve the aforementioned benefits. Skaaksrud, however, does not appear to teach the detection of this misdelivery based on removal of the item from the storage space.
Schmidt, however, teaches that a vehicle may determine whether an item was removed from a storage space of a vehicle when it was not supposed to be, or whether an item was not removed when it was supposed to be, whether an item was not placed into a compartment when it was supposed to be, or whether an item was placed into a compartment when it was not supposed to be, and one or more actions may be triggered based on this detection result. (Schmidt: paragraphs [0026-30, 49-53, 71-77], Fig. 4) Schmidt teaches combining the above elements with the teachings of Krishna in view of Boccuccia further in view of Song further in view of Skaaksrud for the benefit of facilitating changes to autonomous vehicle configuration to ensure proper object delivery and object pickup, address use of vehicle storage compartments for nefarious purposes, and assist in recovering objects inadvertently and/or improperly left in vehicle storage compartments. (Schmidt: paragraph [0031]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmidt with the teachings of Krishna in view of Boccuccia further in view of Song further in view of Skaaksrud to achieve the aforementioned benefits.
Krishna in view of Boccuccia further in view of Song further in view of Schmidt further teaches:
 in accordance with the AV stopping at the unscheduled drop-off location and the object being removed from the storage space or container causing the AV to perform a first action.
 Skaaksrud, as outlined above, teaches that a mobile node (taught by Krishan to comprise an AV) may determine whether the node has performed a delivery at an incorrect delivery location (taught by Song to comprise an incorrect and unscheduled destination) by detecting that the item is stationary and has been left at the location while the node is moving away from the location (the vehicle as stopped at an incorrect location), and based on the detected misdelivery at the incorrect location, a notification may be output which directs the courier to correct the mistake. (Skaaksrud: col. 109 lines 10-52, 60-67, col. 110 lines 1-22, Fig. 39) The motivation to combine Skaaksrud persists. Schmidt, as outlined above, teaches that a vehicle may determine whether an item was removed from a storage space of a vehicle when it was not supposed to be, or whether an item was not removed when it was supposed to be, whether an item was not placed into a compartment when it was supposed to be, or whether an item was placed into a compartment when it was not supposed to be, and one or more actions may be triggered based on this detection result. (Schmidt: paragraphs [0026-30, 49-53, 71-77], Fig. 4) The motivation to combine Schmidt persists.
As per claim 18, Krishna teaches all of the limitations of claim 16, as outlined above. With respect to the following limitation:
wherein determining whether the object data matches the object description, further comprises: sending, using a wireless transmitter of the AV, the object data to a network-based server computer;
  Krishna teaches that, upon arrival at the location, the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48])
To the extent that Krishna does not explicitly teach that the comparing and determining as to whether the received object data matches the detected object data is performed at the server, Boccuccia teaches this element. Boccuccia teaches that a vehicle may receive object data (as scanned by sensor on a vehicle) from an object and may send this information to a central computing system which performs a check as to whether it is the proper object information for the package being dropped off at the vehicle before sending an instruction to the vehicle as to whether the vehicle should be unlocked or not based on the comparing. (Boccuccia: paragraphs [0037-41, 49], Figs. 5, 6) Boccuccia teaches combining the above elements with the teachings of Krishna for the benefit of facilitating secure and timely parcel delivery to an unattended, dynamically determined location, such as a customer's vehicle. (Boccuccia: paragraphs [0020]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Boccuccia with the teachings of Krishna to achieve the aforementioned benefits.
Krishna in view of Boccuccia further teaches:
and receiving, using a wireless receiver of the AV, data from the network-based server computer indicating whether the object data matches the object description.
Krishna teaches that, upon arrival at the location, the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48]) Krishna further teaches that a compartment may be unlocked and the baggage may be secured in the vehicle is there is a match. (Krishna: paragraphs [0035, 47, 49], Fig. 6, 9) Boccuccia teaches that a vehicle may receive object data (as scanned by sensor on a vehicle) from an object and may send this information to a central computing system which performs a check as to whether it is the proper object information for the package being dropped off at the vehicle before sending an instruction to the vehicle as to whether the vehicle should be unlocked or not based on the comparing. (Boccuccia: paragraphs [0037-41, 49], Figs. 5, 6) The motivation to combine Boccuccia persists.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Takei et. al. (U.S. PG Pub. No. 20160155083; hereinafter "Takei").
As per claim 4, Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt teaches all of the limitations of claim 3, as outlined above, but does not appear to explicitly teach:
wherein the one or more images includes a unique identifier that associates the object with the object description in a database accessible by the computer system. 
 Takei, however, teaches that a user may take an image of an item before sending and send this image to a server, wherein the image comprises one or more unique identifiers associated with item descriptions which may be stored at the server. (Takei: paragraphs [0079-84]) It can be seen that each element is taught by either Krishna in view of Boccuccia further in view of Song and further in view of Schmidt, or by Takei. Adding the unique identifier and storage of such in association with the object does not affect the normal functioning of the elements of the claim which are taught by Krishna in view of Boccuccia further in view of Song and further in view of Schmidt. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Takei with the teachings of Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over of Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Outwater et at. (U.S. PG Pub. No. 20150166009; hereinafter "Outwater") and further in view of Thakkar et al. (U.S. PG Pub. No. 20130054281; hereinafter "Thakkar").
As per claim 7, Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
receiving, using the computer system, authentication data from a mobile device operated by a passenger at the pick-up location;
 Krishna teaches that the system may determine the location of the first user and the location of the vehicle and may determine that they both have arrived at the pickup point. (Krishna: paragraphs [0017, 33], Fig. 6) Krishna further teaches that a user's credentials may be validated before providing the user access to the vehicle. Id.
Outwater, however, teaches that a central system may receive authentication data from a mobile device operated by a passenger at the pickup location which may comprise time-stamped biometric authentication data which is used to unlock the vehicle in response to a proper verification thereof. (Outwater: paragraphs [0020, 28, 39-41, Figs. 1-3) Outwater teaches combining the above elements with the teachings of Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt for the benefit of ensuring that only recognized, authorized individuals can open the vehicle with the occupant recognition module and providing improved security in addition to improved record keeping. (Outwater: paragraphs [0010, 20]) therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Outwater with the teachings of Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt to achieve the aforementioned benefits.
Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Outwater further teaches:
authenticating, using the computer system, the passenger based on the authentication data;
Krishna teaches that the system may determine the location of the first user and the location of the vehicle and may determine that they both have arrived at the pickup point. (Krishna: paragraphs [0017, 33], Fig. 6) Krishna further teaches that a user's credentials may be validated before providing the user access to the vehicle. Id.
associating the authenticated passenger with the object and the AV;
Krishna teaches that the system may determine the location of the first user and the location of the vehicle and may determine that they both have arrived at the pickup point. (Krishna: paragraphs [0017, 33], Fig. 6) Krishna further teaches that a user's credentials (which have been received in a pickup request and associated with the object and vehicle) may be validated before providing the user access to the vehicle. Id.
receiving, using the computer system, first location data from the AV, the first location data including a first timestamp and a geographic location of the AV;
Outwater further teaches that a central server may receive timestamped geographic location date from both the vehicle and the user device. (Outwater: paragraphs [0028, 42, 54]) The motivation to combine Outwater persists.
receiving, using the computer system, second location data from the mobile device of the passenger, the second location data including a second timestamp and the geographic location of the mobile device;
 Outwater further teaches that a central server may receive timestamped geographic location date from both the vehicle and the user device. (Outwater: paragraphs [0028, 42, 54]) The motivation to combine Outwater persists.
Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Outwater does not appear to explicitly teach:
determining, using the computer system, that the passenger and AV are both at the pick- up location within the pick-up time window based on the first location data and the second location data;
 Thakkar, however, teaches that a module 114 of a rideshare platform 110, may use locations and timestamps of a driver (and vehicle) and a passenger at a pickup point in order to determine that the two are in the same position at the same time at the pickup point. (Thakkar: paragraphs [0066-67]) It can be seen that each element is taught by either Krishna in view of Boccuccia further in view of Outwater, or by Thakkar. Determining that the vehicle and passenger are at the pickup point by comparing the first and second location and timestamp data does not affect the normal functioning of the elements of the claim which are taught by Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Outwater. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Thakkar with the teachings of Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Outwater, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Outwater further in view of Thakkar further teaches:
and causing, the AV to unlock a passenger door and the storage space to allow loading of the passenger and the object into the AV.
 Krishna further teaches that the passenger may be allowed access to the vehicle so they may ride in the vehicle to their destination, and further teaches that the access to the compartment may be allowed for storage of the object. (Krishna: paragraphs [0017, 21, 49-50]) Boccuccia further teaches that a parcel may also be stored in the passenger compartment of the vehicle and access may be granted to this compartment so that the package may be stored therein. (Boccuccia: paragraphs [0039-41]) The motivation to combine Boccuccia persists. Thus, Krishna, as modified by Boccuccia teaches that both the passenger and baggage may ride in the passenger compartment. Outwater, as outlined above, teaches that a central system may receive authentication data from a mobile device operated by a passenger at the pickup location which may comprise time-stamped biometric authentication data which is used to unlock the vehicle in response to a proper verification thereof. (Outwater: paragraphs [0020, 28, 39-41, Figs. 1-3) The motivation to combine Outwater persists.
As per claim 8, Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Outwater further in view of Thakkar teaches all of the limitations of claim 7, as outlined above, and further teaches:
wherein the authentication data includes timestamped biometric data captured by the mobile device.
 Outwater, as outlined above,, teaches that a central system may receive authentication data from a mobile device operated by a passenger at the pickup location which may comprise time-stamped biometric authentication data which is used to unlock the vehicle in response to a proper verification thereof. (Outwater: paragraphs [0020, 28, 39-41, Figs. 1-3) The motivation to combine Outwater persists.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Outwater further in view of Thakkar and further in view of Newman et al. (U.S. PG Pub. No. 20180204399; hereinafter "Newman").
As per claim 9, Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Outwater further in view of Thakkar teaches all of the limitations of claim 7, as outlined above, but does not appear to explicitly teach:
wherein causing the AV to unlock the storage space, further comprises: sending, using the computer system, a security code to the mobile device, the security code for unlocking the storage space using the mobile device.
 Newman, however, teaches that the authentication of a user may be performed via a code which is sent to a user device from a central system and used to unlock a vehicle. (Newman: paragraphs [0105-113]) Newman teaches combining the above elements with the teachings of Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Outwater and further in view of Thakkar for the benefit of ensuring that a user is an appropriately authorized user of a vehicle. (Newman: paragraph [0106]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Newman with the teachings of Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Outwater and further in view of Thakkar to achieve the aforementioned benefits.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Sajnovic et al. (U.S. PG Pub. No. 20210295256; hereinafter "Sajnovic").
As per claim 11, Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the object data includes an additional object not included in the object description and the computer system automatically charges a customer account a fee for the additional object.
 Krishna further teaches that the object information may comprise a weight of the object and the system may charge a fee for the trip based on the weight of the object at pickup being different from that entered with the request. (Krishna: paragraphs [0017, 35]) Krishna, however, does not appear to teach that the additional weight and volume detected is due to additional cargo not expected.
Sajnovic, however, teaches that unexpected cargo placed into a vehicle may be detected based on a detected size and volume being different than that originally expected. (Sajnovic: paragraph [0066]) Thus, Krishna in view of Sajnovic teaches the detection of an object not included in the description and the subsequent automatic charging for the additional object based on the received object data. Sajnovic teaches combining the above elements with the teachings of Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt for the benefit of preventing someone from hijacking a vehicle for unauthorized transport. (Sajnovic: paragraph [0067]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sajnovic with the teachings of Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt to achieve the aforementioned benefits.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Park et al. (U.S. PG Pub. No. 20200051194; hereinafter "Park").
As per claim 13, Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 determining, using the computer system, that passengers in the AV have disembarked from the AV at a transportation facility;
Park, however, teaches a system and method for distinct user and item delivery for autonomous vehicles wherein the vehicle may be instructed to drop off a user's bags after dropping a user off at a given area of a transportation facility. (Park: paragraphs [0020, 28, 32-33, 85-87]) Park teaches combining the above elements with the teachings of Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt for the benefit of providing a system and method which can improve the safety of passengers of an autonomous vehicle, improve the safety of the surroundings of the autonomous vehicle, improve the experience of the rider and/or operator of the autonomous vehicle, improve the ability of an autonomous vehicle to effectively provide vehicle services to others and support the various members of the community in which the autonomous vehicle is operating, including persons with reduced mobility and/or persons that are underserved by other transportation options, and may reduce traffic congestion in communities as well as provide alternate forms of transportation that may provide environmental benefits. (Park: paragraph [0009]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Park with the teachings of Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt to achieve the aforementioned benefits. 
Krishna in view of Boccuccia further in view of Song and further in view of Skaaksrud and further in view of Schmidt further in view of Park further teaches:
and causing, using the computer system, the AV to navigate to a designated area in the transportation facility to drop-off the object.
 Park, as outlined above, teaches a system and method for distinct user and item delivery for autonomous vehicles wherein the vehicle may be instructed to drop off a user's bags after dropping a user off at a given area of a transportation facility. (Park: paragraphs [0020, 28, 32-33, 85-87]) The motivation to combine Park persists.
Claims 16, 23-26, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Song further in view of Schmidt.
As per claim 16, Krishna teaches:
A method comprising:
Krishna teaches a system and method for transporting baggage and/or passengers using autonomous vehicles. (Krishna: abstract, paragraph [0016-18], Fig. 1) Krishna teaches that the system may be implemented via one or more computing devices which may comprise a processor which performs the functions of the system by executing code stored in a memory which may comprise a non-transitory computer readable storage medium. (Krishna: paragraphs [0016, 60-65], Fig. 1)
receiving, using a computer system of an autonomous vehicle (AV), sensor data provided by one or more sensors of the AV;
Krishna teaches that, upon arrival at the location (at the specified time and place), the vehicle may gather object data (including images and scans of the object using one or more sensors) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48])
generating, using the computer system and based on the sensor data, object data indicative of one or more physical characteristics of an object in a storage space or container of the AV;
Krishna teaches that, upon arrival at the location (at the specified time and place), the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48])
 determining, using the computer system, whether the object data matches an object description and indicates that the object is stored in the storage space or container;
 Krishna teaches that, upon arrival at the location, the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48]) Krishna further teaches that a compartment may be unlocked and the baggage may be secured in the vehicle is there is a match. (Krishna: paragraphs [0035, 47, 49], Fig. 6, 9) Krishna further teaches that if a match is found, the autonomous vehicle may be caused to begin the trip. (Krishna: Fig. 6)
 in accordance with the object data matching the object description and indicating that the object is stored in the storage space, causing the AV to drive to the drop-off location;
 Krishna teaches that, upon arrival at the location, the vehicle may gather object data (including images and scans of the object) to determine whether the object matches the description originally received for the baggage and further teaches that this information may be sent to the first processor of the computing system 110. (Krishna: paragraphs [0034-35, 41, 47-48]) Krishna further teaches that a compartment may be unlocked and the baggage may be secured in the vehicle is there is a match. (Krishna: paragraphs [0035, 47, 49], Fig. 6, 9) Krishna further teaches that if a match is found, the autonomous vehicle may be caused to begin the trip. (Krishna: Fig. 6) 
Krishna does not appear to explicitly teach:
 determining, using the computer system, that the AV has stopped at an unscheduled drop-off location;
 Song, however, teaches that a vehicle controller 10 may detect that a vehicle has navigated to an incorrect destination. (Song: paragraph [0062], Fig. 1) As outlined above, Krishna teaches that the destinations of a vehicle may comprise drop-off points. In teaching the detection that an automated vehicle has stopped at an incorrect destination in attempting to get from an origin to a destination using its GPS, Song teaches the modification of Krishna such that a detection is made that the vehicle has gone to the incorrect destination to drop-off the package (an unscheduled drop-off location). Thus, since the initial destination in Krishna is the drop-off location, and Song teaches that a detection may be made that a vehicle intending to go to one destination, as instead gone to another, Krishna in view of Song teaches the detection that the vehicle has stopped an unscheduled drop-off location. It can be seen that each element is taught by either Krishna or by Song. Detection of the vehicle navigating to an unscheduled drop-off location does not affect the normal functioning of the elements of the claim which are taught by Krishna. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Song with the teachings of Krishna since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Krishna in view of Song does not appear to explicitly teach:
and determining, using the computer system, whether the object has been removed from the storage space or container;
Schmidt, however, teaches that a vehicle may determine whether an item was removed from a storage space of a vehicle when it was not supposed to be, or whether an item was not removed when it was supposed to be, whether an item was not placed into a compartment when it was supposed to be, or whether an item was placed into a compartment when it was not supposed to be, and one or more actions may be triggered based on this detection result. (Schmidt: paragraphs [0026-30, 49-53, 71-77], Fig. 4) Schmidt teaches combining the above elements with the teachings of Krishna in view of Song for the benefit of facilitating changes to autonomous vehicle configuration to ensure proper object delivery and object pickup, address use of vehicle storage compartments for nefarious purposes, and assist in recovering objects inadvertently and/or improperly left in vehicle storage compartments. (Schmidt: paragraph [0031]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmidt with the teachings of Krishna in view of Song to achieve the aforementioned benefits.  
Krishna in view of Song further in view of Schmidt further teaches:
in accordance with the object being removed from the storage space or container causing, using the computer system, the AV to perform a first action.
Schmidt, however, teaches that a vehicle may determine whether an item was removed from a storage space of a vehicle when it was not supposed to be, or whether an item was not removed when it was supposed to be, whether an item was not placed into a compartment when it was supposed to be, or whether an item was placed into a compartment when it was not supposed to be, and one or more actions may be triggered based on this detection result. (Schmidt: paragraphs [0026-30, 49-53, 71-77], Fig. 4) The motivation to combine Schmidt persists.
As per claim 23, Krishna in view of Song further in view of Schmidt teaches all of the limitations of claim 16, as outlined above, and further teaches:
determining, using the object data, whether the object is hazardous for transport;
 Schmidt, as outlined above, teaches that a camera inside an autonomous vehicle may capture imagery of an item placed within a storage compartment of a vehicle, send this information to a server, wherein the server detects whether the item comprises an illegal or unsafe item, and, in response to the detection that the item is illegal or unsafe, the vehicle may be directed to drive to a safe place away from humans, and in response to the item being detected to be safe and legal, performing one or more other actions. (Schmidt: abstract, paragraphs [0030, 46-56], Fig. 3A) The motivation to combine Schmidt persists. 
and in accordance with the object being hazardous for transport causing, using the computer system, the AV to perform the first action;
Schmidt, as outlined above, teaches that a camera inside an autonomous vehicle may capture imagery of an item placed within a storage compartment of a vehicle, send this information to a server, wherein the server detects whether the item comprises an illegal or unsafe item, and, in response to the detection that the item is illegal or unsafe, the vehicle may be directed to drive to a safe place away from humans, and in response to the item being detected to be safe and legal, performing one or more other actions. (Schmidt: abstract, paragraphs [0030, 46-56], Fig. 3A) The motivation to combine Schmidt persists.
in accordance with the object not being hazardous for transport causing, using the computer system, the AV to perform the second action.
 Schmidt, as outlined above, teaches that a camera inside an autonomous vehicle may capture imagery of an item placed within a storage compartment of a vehicle, send this information to a server, wherein the server detects whether the item comprises an illegal or unsafe item, and, in response to the detection that the item is illegal or unsafe, the vehicle may be directed to drive to a safe place away from humans, and in response to the item being detected to be safe and legal, performing one or more other actions. (Schmidt: abstract, paragraphs [0030, 46-56], Fig. 3A) The motivation to combine Schmidt persists.
As per claim 24, Krishna in view of Song further in view of Schmidt teaches all of the limitations of claim 23, as outlined above, and further teaches:
wherein the first action includes generating an alert indicating that the object is hazardous or illegal to transport and sending the alert to one or more entities.
 Schmidt further teaches that the first action may further comprise notifying one or more other entities about the nefarious, dangerous, or hazardous object. (Schmidt: paragraph [0026-29]) The motivation to combine Schmidt persists.
As per claim 25, Krishna in view of Song further in view of Schmidt teaches all of the limitations of claim 16, as outlined above, and further teaches:
 determining, using the object data, whether the object is illegal to transport;
 Schmidt, as outlined above, teaches that a camera inside an autonomous vehicle may capture imagery of an item placed within a storage compartment of a vehicle, send this information to a server, wherein the server detects whether the item comprises an illegal or unsafe item, and, in response to the detection that the item is illegal or unsafe, the vehicle may be directed to drive to a safe place away from humans, and in response to the item being detected to be safe and legal, performing one or more other actions. (Schmidt: abstract, paragraphs [0030, 46-56], Fig. 3A) Schmidt teaches combining the above elements with the teachings of Krishna for the benefit of facilitating changes to autonomous vehicle configuration to ensure proper object delivery and object pickup, address use of vehicle storage compartments for nefarious purposes, and assist in recovering objects inadvertently and/or improperly left in vehicle storage compartments. (Schmidt: paragraph [0031]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmidt with the teachings of Krishna to achieve the aforementioned benefits.
and in accordance with the object being illegal to transport causing, using the computer system, the AV to perform the first action;
Schmidt, as outlined above, teaches that a camera inside an autonomous vehicle may capture imagery of an item placed within a storage compartment of a vehicle, send this information to a server, wherein the server detects whether the item comprises an illegal or unsafe item, and, in response to the detection that the item is illegal or unsafe, the vehicle may be directed to drive to a safe place away from humans, and in response to the item being detected to be safe and legal, performing one or more other actions. (Schmidt: abstract, paragraphs [0030, 46-56], Fig. 3A) The motivation to combine Schmidt persists.
in accordance with the object not being legal to transport causing, using the computer system, the AV to perform the second action.
Schmidt, as outlined above, teaches that a camera inside an autonomous vehicle may capture imagery of an item placed within a storage compartment of a vehicle, send this information to a server, wherein the server detects whether the item comprises an illegal or unsafe item, and, in response to the detection that the item is illegal or unsafe, the vehicle may be directed to drive to a safe place away from humans, and in response to the item being detected to be safe and legal, performing one or more other actions. (Schmidt: abstract, paragraphs [0030, 46-56], Fig. 3A) The motivation to combine Schmidt persists.
As per claim 26, Krishna in view of Song further in view of Schmidt teaches all of the limitations of claim 25, as outlined above, and further teaches:
 wherein the first action includes generating an alert indicating that the object is hazardous or illegal to transport and sending the alert to one or more entities.
 Schmidt further teaches that the first action may further comprise notifying one or more other entities about the nefarious, dangerous, or hazardous object. (Schmidt: paragraph [0026-29]) The motivation to combine Schmidt persists.
As per claim 28, Krishna in view of Song further in view of Schmidt teaches all of the limitations of claim 16, as outlined above, and further teaches:
determining, using the computer system, that the AV is located at a predefined drop-off location;
Krishna further teaches that the system may determine that AV has arrived at the drop-off location. (Krishna:  paragraph [0039, 58])
and unlocking, using the computer system, the storage space or container and one or more passenger doors of the AV.
 Krishna further teaches that the vehicle may be unlocked at the destination location. (Krishna: paragraph [0039, 58])
As per claim 30, Krishna in view of Song further in view of Schmidt teaches all of the limitations of claim 16, as outlined above, and further teaches:
wherein the first action includes generating an alert indicating that the object has been removed and sending the alert to one or more entities.
 Schmidt further teaches that the first action may comprise notifying the person 313 associated with the item of the item’s removal. (Schmidt: paragraphs [0026-30, 49-53, 71-77], Fig. 4) The motivation to combine Schmidt persists.
As per claim 31, Krishna in view of Song further in view of Schmidt teaches all of the limitations of claim 30, as outlined above, and further teaches:
wherein the alert is sent to a mobile device of passenger of the AV associated with the object.
 Schmidt further teaches that the first action may comprise notifying the person 313 associated with the item of the item’s removal. (Schmidt: paragraphs [0026-30, 49-53, 71-77], Fig. 4) The motivation to combine Schmidt persists. See paragraph [0038] of Krishna outlining that the person placing the item in the vehicle may also be a passenger of the vehicle.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Song further in view of Schmidt in view of Buttolo et al. (U.S. PG Pub. No. 20180039917; hereinafter "Buttolo").
As per claim 17, Krishna in view of Song further in view of Schmidt teaches all of the limitations of claim 16, as outlined above, but does not appear to explicitly teach:
wherein one of the sensors is a radio frequency identification (RFID) reader, the object data includes a code identifying the object, and the RFID reader obtains the code by scanning an RFID tag attached to the object.
 Buttolo, however, teaches that luggage brought into a ridesharing vehicle may comprise RFID tags which send identification information (codes) which may be scanned by the vehicle to identify the luggage. (Buttolo: paragraph [0037]) It can be seen that each element is taught by either Krishna in view of Song further in view of Schmidt or by Buttolo. Applying the RFID technology of Buttolo to the vehicle and luggage of Krishna in view of Song further in view of Schmidt does not affect the normal functioning of the elements of the claim which are taught by Krishna in view of Song further in view of Schmidt. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Buttolo with the teachings of Krishna in view of Song further in view of Schmidt, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Song further in view of Schmidt in view of Newman.
As per claim 19, Krishna in view of Song further in view of Schmidt teaches all of the limitations of claim 16, as outlined above, but does not appear to explicitly teach:
determining, using the computer system, a first timestamp and a first geographic location of the AV;
 Newman, however, teaches that a vehicle may perform a two factor authentication based on both time and location data wherein the time data may comprise a timestamp, and where one or more functions of the vehicle may either be enabled or not enabled based on whether the two factor authentication is successful. (Newman:  paragraphs [0124-125, 132-134])  Newman teaches combining the above elements with the teachings of Krishna in view of Song further in view of Schmidt for the benefit of ensuring that a user is an appropriately authorized user of a vehicle. (Newman: paragraph [0106]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Newman with the teachings of Krishna in view of Song further in view of Schmidt to achieve the aforementioned benefits.
Krishna in view of Song further in view of Schmidt in view of Newman further teaches:
determining, using the computer system, whether the first geographic location of the AV is a predetermined pick-up location for the object;
Newman, as outlined above, teaches that a vehicle may perform a two factor authentication based on both time and location data wherein the time data may comprise a timestamp, and where one or more functions of the vehicle may either be enabled or not enabled based on whether the two factor authentication is successful, wherein the location used for the comparison may be a predefined pickup location. (Newman:  paragraphs [0124-125, 132-134])  The motivation to combine Newman persists.
determining, using the computer system, whether the first timestamp is within a predefined pick-up time window for the object;
Newman, as outlined above, teaches that a vehicle may perform a two factor authentication based on both time and location data wherein the time data may comprise a timestamp, and where one or more functions of the vehicle may either be enabled or not enabled based on whether the two factor authentication is successful, wherein the location used for the comparison may be a predefined pickup location. (Newman:  paragraphs [0124-125, 132-134])  The motivation to combine Newman persists.
 and in accordance with the first geographic location of the AV being the predetermined pick- up location and the first timestamp being within the predefined pick-up time window for the object causing, using the computer system, the AV to perform the first action;
Newman, as outlined above, teaches that a vehicle may perform a two factor authentication based on both time and location data wherein the time data may comprise a timestamp, and where one or more functions of the vehicle may either be enabled or not enabled based on whether the two factor authentication is successful, wherein the location used for the comparison may be a predefined pickup location. (Newman:  paragraphs [0124-125, 132-134], see also paragraphs [0016-18, 105-106, 108, 110, 112, 114] outlining actions performed in response to successful/unsuccessful two factor authentications)  The motivation to combine Newman persists.
 in accordance with the first geographic location of the AV not being the predetermined pick-up location or the first timestamp not being within the predefined pick-up time window for the object, causing, using the computer system, the AV to perform a second action.
 Newman, as outlined above, teaches that a vehicle may perform a two factor authentication based on both time and location data wherein the time data may comprise a timestamp, and where one or more functions of the vehicle may either be enabled or not enabled based on whether the two factor authentication is successful, wherein the location used for the comparison may be a predefined pickup location. (Newman:  paragraphs [0124-125, 132-134], see also paragraphs [0016-18, 105-106, 108, 110, 112, 114] outlining actions performed in response to successful/unsuccessful two factor authentications)  The motivation to combine Newman persists.
As per claim 20, Krishna in view of Song further in view of Schmidt in view of Newman teaches all of the limitations of claim 19, as outlined above, and further teaches:
wherein the first action includes unlocking the storage space or unlocking the container, and the second action includes locking the storage space or locking the container.
 Krishna further teaches that a compartment may be unlocked and the baggage may be secured in the vehicle is there is a match. (Krishna: paragraphs [0035, 47, 49], Fig. 6, 9) Newman further teaches that the system may perform an unlocking operation for a vehicle (a passenger compartment) based on the results of the two factor authentication. (Newman: paragraph [0016])  Newman further teaches that the system may maintain a locked state for a vehicle (a passenger compartment) based on the results of the two factor authentication. (Newman: paragraph [0106]) The motivation to combine Newman persists.  
As per claim 21, Krishna in view of Song further in view of Schmidt in view of Newman teaches all of the limitations of claim 19, as outlined above, and further teaches:
determining, using the computer system, a second timestamp and a second geographic location of a mobile device;
Newman, however, teaches that a vehicle may perform a two factor authentication based on both time and location data wherein the time data may comprise a timestamp, and where one or more functions of the vehicle may either be enabled or not enabled based on whether the two factor authentication is successful. (Newman:  paragraphs [0124-125, 132-134]) The motivation to combine Newman persists.
determining, using the computer system, whether the second geographic location of the mobile device is the predetermined pick-up location for a passenger of the AV;
Newman, however, teaches that a vehicle may perform a two factor authentication based on both time and location data wherein the time data may comprise a timestamp, and where one or more functions of the vehicle may either be enabled or not enabled based on whether the two factor authentication is successful, wherein the location used for the comparison may be a predefined pickup location. (Newman:  paragraphs [0124-125, 132-134])  The motivation to combine Newman persists.
determining, using the computer system, whether the second timestamp is within a predefined pick-up time window for the passenger of the AV;
Newman, however, teaches that a vehicle may perform a two factor authentication based on both time and location data wherein the time data may comprise a timestamp, and where one or more functions of the vehicle may either be enabled or not enabled based on whether the two factor authentication is successful, wherein the location used for the comparison may be a predefined pickup location. (Newman:  paragraphs [0124-125, 132-134])  The motivation to combine Newman persists.
and in accordance with the second geographic location of the AV being the predetermined pick-up location for the passenger of the AV and the second timestamp being within the predefined pick-up time window for the passenger of the AV causing, using the computer system, the AV to perform the first action;
Newman, however, teaches that a vehicle may perform a two factor authentication based on both time and location data wherein the time data may comprise a timestamp, and where one or more functions of the vehicle may either be enabled or not enabled based on whether the two factor authentication is successful, wherein the location used for the comparison may be a predefined pickup location. (Newman:  paragraphs [0124-125, 132-134], see also paragraphs [0016-18, 105-106, 108, 110, 112, 114] outlining actions performed in response to successful/unsuccessful two factor authentications)  The motivation to combine Newman persists.
in accordance with the second geographic location of the passenger of the AV not being the predetermined pick-up location for the passenger of the AV or the second timestamp not being within the predefined pick-up time window for the passenger of the AV causing, using the computer system, the AV to perform the second action.;
 Newman, however, teaches that a vehicle may perform a two factor authentication based on both time and location data wherein the time data may comprise a timestamp, and where one or more functions of the vehicle may either be enabled or not enabled based on whether the two factor authentication is successful, wherein the location used for the comparison may be a predefined pickup location. (Newman:  paragraphs [0124-125, 132-134], see also paragraphs [0016-18, 105-106, 108, 110, 112, 114] outlining actions performed in response to successful/unsuccessful two factor authentications)  The motivation to combine Newman persists.
As per claim 22, Krishna in view of Song further in view of Schmidt in view of Newman teaches all of the limitations of claim 21, as outlined above, and further teaches:
wherein the first action includes unlocking the storage space or unlocking the container, and the second action includes locking the storage space or locking the container.
 Krishna further teaches that a compartment may be unlocked and the baggage may be secured in the vehicle is there is a match. (Krishna: paragraphs [0035, 47, 49], Fig. 6, 9) Newman further teaches that the system may perform an unlocking operation for a vehicle (a passenger compartment) based on the results of the two factor authentication. (Newman: paragraph [0016])  Newman further teaches that the system may maintain a locked state for a vehicle (a passenger compartment) based on the results of the two factor authentication. (Newman: paragraph [0106]) The motivation to combine Newman persists.  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Song  further in view of Schmidt further in view of Golden et al. (U.S. PG Pub. No. 20070241881; hereinafter "Golden").
As per claim 27, Krishna in view of Song further in view of Schmidt teaches all of the limitations of claim 25, as outlined above. With respect to the following limitation:
wherein the first action includes locking the storage space or container and passenger doors of the AV and operating the AV to drive to a predefined destination.
Krishna further teaches that in response to the information not matching the vehicle may be caused to perform one or more other actions including modification of the trip and opening of another compartment of the vehicle which secures the baggage. (Krishna: paragraphs [0035, 47-49], Figs. 6, 9)  Schmidt, as outlined above, teaches that a camera inside an autonomous vehicle may capture imagery of an item placed within a storage compartment of a vehicle, send this information to a server, wherein the server detects whether the item comprises an illegal or unsafe item, and, in response to the detection that the item is illegal or unsafe, the vehicle may be directed to drive to a safe place away from humans, and in response to the item being detected to be safe and legal, performing one or more other actions. (Schmidt: abstract, paragraphs [0030, 46-56], Fig. 3A) The motivation to combine Schmidt persists.
To the extent that Krishna in view of Song further in view of Schmidt does not explicitly teach that the doors are also locked in response to the detection of the unsafe item, Golden teaches this element. Golden teaches that a detector in a vehicle may notify an outside system that an explosive has been detected in the vehicle and the system may instruct the vehicle to lock its doors in response. (Golden: paragraph [0064], Fig. 16) Golden further teaches combining the above elements with the teachings of Krishna in view of Schmidt for the benefit of preventing any terrorist in a vehicle from escaping. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Golden with the teachings of Krishna in view of Schmidt to achieve the aforementioned benefits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628